DETAILED ACTION                                           Notice of Pre-AIA  or AIA  Status1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                        Specification
2. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Piezoelectric Sensor having an Inverted Conical Base Structure”.
                                                   Claim Objections
3. 	Claims 4, 8 and 10 are objected to because of the following informalities. The following lack antecedent basis: In claim 4, line 2, “the seat body”. It appears that this should read the base body. In claim 10, line 4, “the fixed seat”. It appears that this should read the fixed base. In claim 8, lines 4 and 5, “the outer circumference” and “the outer peripheral wall”. Appropriate corrections are required.
 Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1 – 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vornbrock et al. (7,637,161, hereinafter Vornbrock). 	Regarding claim 1, Vornbrock discloses an apparatus comprising a base member having an inverted conical structure 12 at one end (See Fig. 1), a piezoelectric sensing element 18 disposed at the other end of the base member, a mass block 20  disposed on the piezoelectric sensing element and a charge amplifier (pcb with amplifier 48, See Fig. 3, Col. 4, lines 15 - 20) disposed above the mass block and electrically connected to the piezoelectric sensing element (See Col. 2, lines 18 – 52 and Col. 4, lines 14 - 23).
    PNG
    media_image1.png
    761
    691
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    801
    543
    media_image2.png
    Greyscale
 	Regarding claim 2, the base member comprises a connection seat (threaded and non-threaded sections between the base member having the conical head structure 12 and an insulating member 70a (See Fig. 8), a support 74a disposed at one end of the connection seat and mounted with the piezoelectric sensing element 18, and a fixed base disposed at the other end of the connection seat being the inverted conical structure 12, wherein the inverted conical structure gradually decreases in outer diameter from one end close to the connection seat toward the other end away from the connection seat (See Col. 4, lines 65 – 67 and Col. 5, lines 1 – 9). 	Regarding claim 3, the support 74a includes a base body 72, and a projecting post 24 extends from the base body to a direction away from the connection seat, the piezoelectric sensing element 18 is sleeved on the projecting post 24, and the mass block 20 is sleeved on the piezoelectric sensing element (See Fig. 8). 	Regarding claim 4, the projecting post 24 is centrally located (See Fig. 8). 	Regarding claim 5, the mass block 20 is made of tungsten-copper alloy (See Col. 3, lines 17 – 19). 	Regarding claim 6, the insulating member 70a is disposed between the .  
  	Regarding claim 8, the first cover is in a form 10of a cylinder and two ends of the cylinder are respectively provided with openings and the opening away from one end of the fixed base is provided with a cover plate 38 and an outer circumference of the cover plate is connected to an outer peripheral wall 16 of the first cover (See Figs. 1 and 3).  	Regarding claim 10, 20the connection seat includes a large diameter section (non-threaded section) connected to the fixed base, and a small diameter section (threaded section) fixedly connected to one end of the large diameter section away from the fixed base and provided with the support, and an outer diameter of the large diameter section is larger than that of the small diameter section, the first cover 14, 16, 38 is arranged to cover the outside of the small diameter section and is 25fixedly connected to an end face of the large diameter section (See Fig. 8).                                                                                           Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vornbrock in view of Feng (4,461,177).
 	Regarding claim 9, Vornbrock discloses an apparatus comprising a base member having an inverted conical structure 12 at one end (See Fig. 1), a piezoelectric sensing element 18 disposed at the other end of the base member, a mass block 20  disposed on the piezoelectric sensing element and a charge amplifier (pcb with amplifier 48, See Fig. 3, Col. 4, lines 15 - 20) disposed above the mass block and electrically connected to the piezoelectric sensing element, wherein a second cover 34 is located inside of the first cover 14, 16, 38, and the support 74a, the piezoelectric sensor element 18 and the mass block 20 are located inside the second cover (See Figs. 1 and 2, See Col. 2, lines 18 – 52 and Col. 4, lines 14 - 23). 	Vornbrock fails to disclose that 15the charge amplifier is located inside the second cover.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vornbrock according to the teachings of Feng for the purpose of, advantageously providing an additional casing in a sensor since this type of device cushions the mounting of a mass and a sensor element and applies a constant positive pressure in order to maintain the mass and a crystal so that a lower surface of the crystal is in intimate contact with an upper surface of a base at all times even under jarring conditions (See Feng, Col. 3, lines 62 – 68 and Col. 4, lines 1 – 2).                                                         Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Morris (3,374,663) discloses a vibration detector. 	Cao (CN208621173) discloses a piezoelectric type vibration speed sensor. 	Hall, Jr. (4,163,206) discloses an apparatus and method for seismic wave detection. 	Qiang et al. (CN206848489) disclose a Land is piezoelectricity type sensor for .
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/26/21